The offense is the possession of intoxicating liquor, and the punishment is three years in the penitentiary.
Appellant complains at the court's action in overruling his first application for a continuance. The application is not in conformity with the statute, and the court's ruling thereon was correct. Art. 543, 1925 Revised C. C. P.
The court did not err in overruling the motion to quash the indictment. The indictment follows the language of the statute and this statute has often been held by this court to be valid.
We cannot agree with appellant's contention that the jury should have been instructed to return a verdict of not guilty. The state witnesses in this case were not accomplices and are expressly declared not to be by the statute itself.
We have examined the other special charges offered by the appellant and think that so far as they correctly state the law they were covered by the court in his main charge to the jury.
Finding no error in the record, the judgment is in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.